EXHIBIT 10.1


SEPARATION AGREEMENT

        This Separation Agreement (“Agreement”) is made and entered into this
14th day of December, 2005 ( the “Execution Date”), by and between JOHN R. ALM
(the “Executive”) and COCA-COLA ENTERPRISES INC.  (with its affiliates, the
“Company”).

WITNESSETH:

        WHEREAS, the Executive has been employed as the President and Chief
Executive Officer of the Company and has served as a member of the Company’s
Board of Directors; and

        WHEREAS, the Company and the Executive have mutually agreed to terminate
the employment relationship and desire to enter into this Agreement to specify
the terms and conditions of the termination of the Executive’s employment.

        NOW, THEREFORE, in consideration of the above premises and mutual
covenants and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

1.     DATE OF SEPARATION.

The Executive will cease to be an employee of the Company effective on December
28, 2005 (the “Effective Date”).

2.     RESIGNATION FROM COMPANY POSITIONS.

As of the Effective Date, the Executive shall tender his resignation as
President and Chief Executive Officer of the Company, as a member of the Board
of Directors of the Company, and as an officer and director of each of the
Company’s subsidiaries for which he serves. Also, as of the Effective Date, the
Executive shall resign as a trustee, plan administrator and fiduciary for any
Company sponsored plan, trust or other arrangement in which he held such a
position, as well as from any and all Company positions to which the Executive
was elected or appointed, including any and all positions in which the Executive
was charged with fiduciary responsibility.

3.     SEVERANCE BENEFITS.

In addition to the compensation and benefits to which the Executive is entitled
and has earned based upon his employment with the Company through the Effective
Date, the Executive shall receive the following as additional consideration,
which the Executive acknowledges is significant and substantial:

(a)  

DEFERRED COMPENSATION ARRANGEMENT. Upon the Effective Date, the Company shall
credit $6,476,625 to the Executive’s account under the Coca-Cola Enterprises
Supplemental Matched Employee Savings and Investment Plan (“Supplemental
MESIP”). This amount shall be subject to the terms and conditions of the
Supplemental MESIP, including the Executive’s elections with respect to the time
and form of distribution and investment measures, except that such amount may
become forfeitable under Section 9 of this Agreement.


(b)  

WELFARE AND OTHER BENEFITS. Unless otherwise specified in this Section 3(b),
upon the Effective Date, the Executive shall cease to participate in the
Company’s employee benefit plans and programs.


(i)  

Coca-Cola Enterprises Inc. Retiree Medical Plan. Upon the Effective Date, the
Executive shall be eligible to participate in the Coca-Cola Enterprises Retiree
Medical Plan pursuant to and in accordance with the terms of such plan.


(ii)  

Pension Plans. The Executive shall be eligible for benefits under the retirement
plan or plans in which the Executive participated in accordance with the terms
of such plans; provided that the Executive shall receive two years credit to his
age at the time of commencement of his benefits. Further, the Company shall
accept the covenant not to compete in Section 5 below in satisfaction of the
noncompetition agreement requirement of the Executive Pension Plan. The
Executive acknowledges that breach of such covenant not to compete would result
in the forfeiture of his accrued benefits under such plan pursuant to Section 9
hereof.


(iii)  

Stock Options. The Executive agrees to relinquish any and all of his rights
under the outstanding stock options exercisable for 70,000 shares of the
Company’s common stock granted to him on January 4, 1999. The Executive’s stock
options granted on February 3, 2003 and February 26, 2004 shall, in accordance
with their terms, become fully vested and shall remain exercisable until the
earlier of their expiration dates or five (5) years from the Effective Date. The
Executive shall have no right to receive additional stock options after the
Effective Date.


(iv)  

Restricted Stock. The Executive’s 209,000 shares of restricted stock, which were
awarded on February 3, 2003 and February 26, 2004, shall become fully vested on
the seventh day following the Execution Date. The Executive shall have no right
to receive additional restricted stock after the Effective Date.


(v)  

Directors and Officers Insurance. The Company shall take all commercially
reasonable steps to provide that the Executive is covered under the Company’s
directors and officers liability insurance policy. Such coverage shall extend
until December 31, 2008 for all the Executive’s actions or inactions occurring
prior to the Effective Date.


(vi)  

Reservation of Rights. Notwithstanding any other provision in this Agreement,
the Company reserves the unilateral right at any time to modify or terminate any
benefit plan or program under which the Executive participates or may
participate (so long as such modification or termination affects the plans’ or
programs’ participants or potential participants generally and not just the
Executive), and, in the event of such action, the amount of the Executive’s
benefits thereunder shall be determined according to the terms of such plans or
programs as modified or terminated and not the terms of this Agreement.


(c)  

Each of the Executive and the Company acknowledges and agrees that, pursuant to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
Notice 2005-1, and the proposed regulations issued under Section 409A, no
payment to be made to or in respect of the Executive pursuant to this Section 3
is intended to be subject to the additional tax and interest provided for in
Section 409A(a)(1)(B) of the Code, and, therefore, no amounts shall be withheld
by the Company for any such payments for purposes of such Section 409A.


  Furthermore, the Executive acknowledges and agrees that he shall be fully
responsible for, and the Company shall not be responsible for, any tax,
additional tax, or interest under Section 409A(a)(1) of the Code or any state
and local taxes imposed or attempted to be imposed on such amounts by any taxing
authority.


4.     TRANSITION SERVICES AND COOPERATION.

(a)  

TRANSITION SERVICES. The Executive agrees that, during the six (6) month period
immediately following the Effective Date, he shall, upon the Company Chairman’s
reasonable request, provide advice and counsel to the Company on transition
matters and such other matters as the Company’s Chairman may determine to be
beneficial to the Company.


(b)  

COOPERATION. The Executive agrees to cooperate fully with the Company for a
period of three (3) years following the Effective Date, which includes assisting
the Company as requested by the Company’s Chairman on any matters relating to
the Company’s customers and suppliers with which the Executive has had prior
dealings or for which the Company’s Chairman reasonably believes his involvement
would be of material assistance, and on any litigation, claim or suit involving
the Company as a party or witness and as to which the Executive possesses
knowledge or information which is relevant to the litigation or in which the
Chairman deems that the Executive’s cooperation is needed to resolve or seek to
resolve the matter for which the Executive’s cooperation is sought.


(c)  

EXPENSE REIMBURSEMENT AND SECRETARIAL SUPPORT. The Company agrees to reimburse
the Executive for all reasonable “out-of-pocket” expenses related to provision
of the services referenced in Section 4(a) and Section 4(b) above, provided the
Executive receives approval of such expenses by the Company’s Chairman and
provides the Company with receipts and invoices for all such expenses in
accordance with the Company’s general expense reimbursement policy. In addition,
the Company shall provide the Executive with such secretarial and related
administrative support as the Executive may reasonably deem to be required to
discharge his duties under this Section 4.


5.     RESTRICTIVE COVENANTS.

For and in consideration of the payment and benefits provided to the Executive
under this Agreement, the Executive agrees to the terms of the following:

(a)  

COVENANT NOT TO COMPETE. The Executive covenants and agrees that, during the
period beginning on the Effective Date and ending three (3) years thereafter, he
will not directly or indirectly, on his own behalf or on behalf of any person or
entity, compete with the Company by performing activities or duties
substantially similar or related to the functions, activities or duties
performed by the Executive for the Company as of the Effective Date for any
business entity engaged in direct competition with the Company. A business
entity shall be considered to be “in direct competition” with the Company if it
is engaged in producing, manufacturing, distributing, marketing, selling,
servicing or repairing products similar to products produced, manufactured,
distributed, marketed, sold, serviced or repaired by the Company, including (but
not limited to) any type of production and distribution of any beverages or
beverage dispensing equipment. This restriction shall apply only to a restricted
territory within a fifty mile radius of any locations, sites or facilities in
which the Company (including its affiliates) maintains offices, operations or
service contracts or has provided services during the 12-month period
immediately preceding the Effective Date.


(b)  

NONDISCLOSURE AND CONFIDENTIALITY. The Executive acknowledges and agrees that
during the term of his employment, he has had access to trade secrets and
confidential information unique to the business of the Company and that the
disclosure or unauthorized use of such trade secrets or confidential information
by the Executive would injure the Company’s business. Therefore, the Executive
agrees that he will not use, reveal, disclose, or divulge any trade secrets or
any confidential information which, while not trade secrets, is highly
confidential and constitutes a valuable asset of the Company by reason of the
material investment of the Company’s time and money in the production of such
information. This provision shall survive for a period of three (3) years
following the Effective Date with respect to confidential information and shall
continue thereafter with respect to trade secrets.


(c)  

NONSOLICITATION. Due to the Executive’s extensive knowledge of the specifics of
the Company’s business, and its customers and clients, the Executive agrees
that, in consideration of the payments and benefits he is receiving hereunder,
for a period of three (3) years following the Effective Date, he will not,
without the prior written consent of the Company, either directly or indirectly,
on his own behalf or in the service or on behalf of others, solicit, divert or
appropriate, or attempt to solicit, divert or appropriate, to any business that
competes with the Company’s business any person or entity who transacted
business with the Company during the year preceding the Effective Date. This
provision shall be specific to any and all persons or entities with whom the
Executive has (i) had direct contact, (ii) been a party to marketing or sales
strategies with regard to, or (iii) been privy to marketing or sales strategies
with regard to such persons or entities. For purposes of this provision, the
Company’s business shall include any and all aspects of producing,
manufacturing, distributing, marketing, selling, servicing or repairing products
similar to products produced, manufactured, distributed, marketed, sold,
serviced or repaired by the Company and/or any of its affiliates, including (but
not limited to) any type of beverages or beverage dispensing equipment.


  Additionally, the Executive agrees that in consideration for the payments and
benefits he is receiving hereunder, for a period of three (3) years following
the Effective Date, he will not, either directly or indirectly, on his own
behalf or in the service or on behalf of others solicit, divert or hire away, or
attempt to solicit, divert or hire away to any business that competes with
Company’s business any person employed by the Company, or any person who was
employed by the Company at any time during the period beginning one (1) year
prior to the Effective Date.


6.    NONDISPARAGEMENT.

The Executive agrees that he shall not knowingly or intentionally make any
disparaging, negative, or unfavorable statement about, or criticism of, the
Company, written or oral, to the media or the public, to any person or entity
that he knows or reasonably should know to be an employee, supplier, or customer
of the Company, or in any other instance that would be likely to cause material
damage the Company or its reputation, nor shall the Executive make any statement
(written or oral) or take any action that would be likely to cause the Company,
its affiliates, subsidiaries, divisions or its current and former officers,
directors, employees, or shareholders public embarrassment or humiliation or
otherwise cause any such persons or entities to be held in disrepute by the
public or the Company’s clients, customers, or employees; provided however,
nothing herein shall impair or restrict the Executive’s right to vote his shares
of Company stock in any manner he deems appropriate. From and after the
Effective Date, the Executive shall refrain from discussing the terms and
conditions of the termination of the Executive’s employment with any employee,
agent, client or customer of the Company. The Company agrees that it shall not
knowingly or intentionally make any disparaging, negative, or unfavorable
statement about, or criticism of, the Executive, written or oral, to the media
or the public, to any person or entity it knows or reasonably should know to be
an employee, supplier, or customer of the Company, or in any other instance that
would be likely to cause material damage to the Executive or his reputation, nor
shall the Company make any statement (written or oral) or take any action that
would cause the Executive public embarrassment or humiliation or otherwise cause
him to be held in disrepute by the public or the Company’s clients, customers or
employees. The obligations under this Section shall survive the termination of
this Agreement.

7.     RETURN OF COMPANY DOCUMENTS AND PROPERTY.

The Executive hereby agrees, represents and warrants that, as of the Effective
Date, and except as provided to the Executive by the Company following the
Effective Date for purposes of providing the services set forth in Section 4(a)
hereof (which shall be returned following the transition period), he shall have
returned to the Company all documents (including copies and computer records
thereof) of any nature which relate to or contain proprietary or confidential
information concerning Company, its customers, or employees, and any and all
property of the Company which has been in his possession, including, except as
otherwise herein provided, any computers, computer programs or limited use
software licenses in his possession. The Executive confirms that all
confidential information is and shall remain the exclusive property of the
Company. All business records, papers and documents kept or made by the
Executive relating to the business of the Company shall be and remain the
property of the Company, except for such papers customarily deemed to be the
personal copies of the Executive. Information in the public domain or
information that is commonly known by or available to the public through the
Company’s press releases, public documents, annual reports, SEC filings or other
public filings shall not be considered proprietary or confidential information.

8.     GENERAL RELEASE.

(a)  

EXECUTIVE RELEASE. The Executive agrees, for himself, his spouse, heirs,
executor or administrator, assigns, insurers, attorneys and other persons or
entities acting or purporting to act on his behalf, to irrevocably and
unconditionally release, acquit and forever discharge the Company, its
affiliates, subsidiaries, directors, officers, employees, shareholders,
partners, agents, representatives, predecessors, successors, assigns, insurers,
attorneys, benefit plans sponsored by the Company and said plans’ fiduciaries,
agents and trustees (collectively “Company Parties”), from any and all actions,
cause of action, suits, claims, obligations, liabilities, debts, demands,
contentions, damages, judgments, levies and executions of any kind, whether in
law or in equity, known or unknown, which the Executive has, has had, or may in
the future claim to have against any of the Company Parties. This release
specifically includes without limitation any claims arising in tort or contract,
any claim based on wrongful discharge, any claim based on breach of contract,
any claim arising under federal, state or local law prohibiting race, sex, age,
religion, national origin, handicap, disability or other forms of
discrimination, any claim arising under federal, state or local law concerning
employment practices, and any claim relating to compensation or benefits. This
specifically includes, without limitation, any claim which the Executive has or
has had under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act, as amended, the Americans with Disabilities
Act, as amended, and the Employee Retirement Income Security Act of 1974, as
amended. It is understood and agreed that the waiver of benefits and claims
contained in this Section does not include a waiver of the right to benefits and
payment of consideration to which the Executive is entitled expressly under this
Agreement. The Executive acknowledges that he is only entitled to the benefits
and compensation expressly set forth in this Agreement, and that all other
claims for any other benefits or compensation are hereby waived.


(b)  

COMPANY RELEASE. The Company agrees, for itself and its successors and assigns,
to irrevocably and unconditionally release, acquit and forever discharge the
Executive, his spouse, heirs, executor or administrator (collectively “Executive
Parties”), from any and all actions, cause of action, suits, claims,
obligations, liabilities, debts, demands, contentions, damages, judgments,
levies and executions of any kind, whether in law or in equity, known or
unknown, which the Company has, has had, or may in the future claim to have
against the Executive Parties. It is understood and agreed that the waiver of
benefits and claims contained in this Section does not include a waiver of the
right to benefits and payments to which the Company may be entitled expressly
under this Agreement.


9.      PENALTIES; RECLAMATION.

In addition to any legal or equitable remedies available to the Company,
including injunctive relief, the Executive agrees and acknowledges that if he
violates any material provision of this Agreement, the Company may immediately
cease any and all payments from the Executive’s Supplemental MESIP account as
provided immediately below, to the extent such payments are related to the
amount credited under Section 3(a) of this Agreement.

Further, (a) if prior to the Effective Date the Executive has engaged in conduct
that constitutes Good Cause and the Company within the three (3) year period
immediately following the Effective Date gives notice in writing to the
Executive that it contends that such Good Cause existed, or (b) if after the
Company has given notice in writing to the Executive that it contends that the
Executive has violated any specified provision or provisions of this Agreement,
then the parties shall enter into good faith discussions as to what amounts, if
any, the Executive shall repay to the Company, and what additional payments, if
any, shall the Company have the right to no longer pay to the Executive from the
Executive’s Supplemental MESIP account (to the extent such payments are related
to the amount credited under Section 3(a) of this Agreement). If the parties
cannot reach an accord as to such repayment and/or discontinuance of payments
within thirty (30) days from initiation of discussions thereon, then all such
disagreements shall be submitted to final and binding arbitration pursuant to
Section 11 below. As used in this Agreement “Good Cause” shall be the
Executive’s continuous willful misconduct or gross negligence in the performance
of his duties as President and Chief Executive Officer of the Company with the
result that such wrongful conduct materially damaged the Company.

10.      ARBITRATION.

In the event the parties hereto fail to reach a mutually acceptable settlement
of any controversy, dispute, or claim which may arise out of or in connection
with this Agreement, such controversy, dispute, or claim shall be settled by
final and binding arbitration pursuant to the Commercial Arbitration Rules of
the American Arbitration Association (“AAA”). The arbitration panel shall
consist of three (3) arbitrators. Each party shall nominate one (1) arbitrator
and the two nominated arbitrators so named shall then jointly appoint a third
arbitrator. If one party fails to nominate its arbitrator, or if the parties’
arbitrators cannot agree on the third arbitrator within thirty (30) days, the
necessary appointments shall be made under the rules of the AAA. The place of
arbitration shall be Atlanta, Georgia. The award of the arbitration panel shall
be final and judgment upon such an award may be entered in any competent court
or application may be made to any competent court for judicial acceptance of
such award and order of enforcement. Notwithstanding the foregoing, nothing
contained herein shall prevent either party from seeking interim relief from a
court of competent jurisdiction pending the establishment of or decision by the
arbitration panel.

11.     KNOWING AND VOLUNTARY WAIVER OF RIGHTS BY THE EXECUTIVE.

The Executive agrees and acknowledges that he has carefully reviewed, studied
and thought over the terms of this Agreement, and that all questions concerning
this Agreement have been answered to his satisfaction. The Executive does
further acknowledge and agree that he has been offered twenty-one (21) days in
which to consider and reflect upon the terms of this Agreement before signing
it, that he knowingly and voluntarily entered into and signed this Agreement
after deliberate consideration and review of all of its terms and provisions,
that he was not coerced, pressured or forced in any way by the Company or anyone
else to accept the terms of this Agreement, that the decision to accept the
terms of this Agreement was entirely his own, and that he was advised by an
attorney prior to executing this Agreement and prior to the Execution Date of
this Agreement. The Executive also acknowledges that no promises or inducements
to enter into and execute this Agreement have been offered or made except those
which are specifically set out in this Agreement.

From the Execution Date until the date that is seven (7) days immediately
following the Execution Date (“Revocation Date”), the Executive may revoke this
Agreement by sending written notice of revocation by registered mail within that
period to the Company, and, if he does so, this Agreement shall be null and void
in its entirety, and shall be of no force or effect. If not revoked within said
period, this Agreement will become effective, binding and irrevocable as of the
day immediately following the Revocation Date.

12.     GOVERNING LAW.

This Agreement shall be construed in accordance with, and governed by, the laws
of the State of Georgia, except to the extent that the laws of the United States
shall otherwise apply.

13.     ENTIRE AGREEMENT.

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous oral
and written agreements and discussions. In addition, any and all other
agreements in existence between the Executive and the Company shall terminate
immediately as of the Effective Date.

14.   COUNTERPARTS.

This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
document.

        IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the Execution Date.

  EXECUTIVE:

 /S/ JOHN R. ALM
___________________________________
John R. Alm   COMPANY:

COCA COLA ENTERPRISES INC.


         /S/ LOWRY F. KLINE
BY: _______________________________
        Lowry F. Kline, Chairman
 





